DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1-31-22 have been fully considered but they are not persuasive. 

In regards to the arguments directed towards Cai failing to disclose “charger is configured to supply power from the receptacle and the power supply to the controller via the charger”, is not found to be persuasive.  Applicant argues that Cai includes the charger circuity and the battery and is configured to connect to the atomizer or the external adapter, but not both of the atomizer and the external adaptor.  The Claims do not require the heater (atomizer) to be powered, only that controller is receiving power.  Therefore the arguments are not found to be persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (USPUB 2015/0357839).


As to Claim 2, Cai discloses the power supply unit for the aerosol generation device according to claim 1, further comprising: a protection IC connected between the receptacle and the charger, wherein the power supply is connected between the protection IC and the charger (Paragraph 86-87).  

As to Claim 3, Cai discloses the power supply unit for the aerosol generation device according to claim 1, further comprising: a regulator connected between the charger and the controller and including an activation terminal, wherein the regulator converts power supplied from the charger into power that causes the controller to function in response to an input of a high-level signal to the activation terminal (Paragraph 78), and wherein a positive electrode side further includes a capacitor connected to the activation terminal and an output side of the charger (Paragraph 56). 

As to Claim 4, Cai discloses the power supply unit for the aerosol generation device according to claim 1, wherein the charger includes an output terminal configured to output power that is received by the 

As to Claim 5, Cai discloses the power supply unit for the aerosol generation device according to claim 1, further comprising: a load configured to function by consuming supplied power, wherein the charger is configured to output power received by the receptacle to the load and the power supply at the same time (Paragraph 21-22).
As to Claim 6, Cai discloses the power supply unit for the aerosol generation device according to claim 1, wherein the controller is configured to perform control so as not to supply power that is received by the receptacle and does not charge the power supply to the heater (Paragraph 75). 

As to Claim 7, Cai discloses the power supply unit for the aerosol generation device according to claim 6, further comprising: a connector connected to the heater; and a case configured to house the power supply, the receptacle, the charger, the controller, the connector, and the heater connected to the connector (Paragraphs 8-9 and Figure 6).

As to Claim 8, Cai discloses the power supply unit for the aerosol generation device according to claim 6, further comprising: a connector connected to the heater; and a DC/DC converter connected between the connector and the charger (Paragraph 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al..

As to Claim 14, Cai discloses the power supply unit for the aerosol generation device according to claim 1, and the components.  Cai does not expressly disclose a circuit board including a first surface that faces the power supply and a second surface that is a back surface of the first surface or that is positioned on a back side of the first surface and on which the charger is mounted.  However, the Examiner takes official notice that mounting and positioning of components only requires one having routine skill in the art and it would therefore be obvious to one having ordinary skill in the art to mount and position the components in a fashion which would fit into a portable housing.

As to Claim 15, Cai discloses the power supply unit for the aerosol generation device according to claim 14, further comprising: Cai does not expressly disclose a regulator connected between the charger and the controller and configured to convert power supplied from the charger into power for causing the controller to function, wherein the regulator is mounted on the second surface.  However, the Examiner takes official notice that mounting and positioning of components only requires one having routine skill .


Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 recites, the power supply unit for the aerosol generation device according to claim 1, wherein the charger is configured to reactivate the controller in a stopped state by power received by the receptacle when the power supply is in an over-discharged state in which the power supply cannot supply power for functioning the controller.  The art or record does not teach or disclose said limitations.  Claims 10-13 are indicated as allowable based upon their dependency upon claim 9.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT GRANT/Primary Examiner, Art Unit 2859